         Case: 3:19-cv-00225-RP Doc #: 34 Filed: 03/23/21 1 of 1 PageID #: 103




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ROGER HAVENS                                                                            PLAINTIFF

v.                                                                              No. 3:19CV225-RP

TALLAHATCHIE COUNTY SHERIFF’S DEPT.
SHERIFF WILLIAM L. BREWER
DEPUTY SHERIFF TIMOTHY COLE
DEPUTY SHERIFF BENJI MCKINNEY
MELINDA MORGAN (SHERIFF’S FRIEND)
STEVE SIMMONS
PETE GRIFFEN                                                                        DEFENDANTS

                      ORDER DENYING PLAINTIFF’S MOTION [21]
                         TO ALTER OR AMEND JUDGMENT

       This matter comes before the court on the plaintiff’s motion for reconsideration of the

court’s judgment [14] dismissing various claims and defendants from this case. The court

interprets the motion, using the liberal standard for pro se litigants set forth in Haines v. Kerner,

404 U.S. 519 (1972), as a motion to amend judgment under Fed. R. Civ. P. 59(e), which must be

filed within 28 days of entry of judgment. An order granting relief under Rule 59(e) is

appropriate when: (1) there has been an intervening change in the controlling law, (2) where the

movant presents newly discovered evidence that was previously unavailable, or (3) to correct a

manifest error of law or fact. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 567 (5th Cir.

2003). The plaintiff has neither asserted nor proven any of the justifications to amend a

judgment under Fed. R. Civ. P. 59(e). As such, the plaintiff’s request to alter or amend

judgment is DENIED.

       SO ORDERED, this, the 23rd day of March, 2021.


                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
